I concurr with the result. I am satisfied that from the evidence the commission could not reasonably find that the exertion of the deceased in the course of his employment was not a contributing cause of the ailment which caused his death. Such a finding would be contrary to all the medical opinions in the case, and it is clear from all the evidence that the deceased was substantially exerting himself when the definite attack occurred. *Page 33 
I am not, however, completely satisfied that from the evidence it would be unreasonable for the commission to find that deceased was not exerting himself beyond the usual requirements of his work. The evidence is not in dispute and the question is what inferences may be reasonably drawn therefrom. I think the evidence requires a finding that the deceased was substantially exerting himself at the time he became ill but not necessarily beyond the usual requirements of his work. Thus the question is presented whether in a case of this kind, in order for the injury to be accidental, the exertion which contributes in causing the injury must be in excess of the usual requirements of the work which the injured is ordinarily required to perform. In my opinion no such requirement is necessary.
In Dee Memorial Hospital v. Industrial Commission,104 Utah 61, 138 P.2d 233, we pointed out that there was unusual exertion; we cited cases both English and American which held that unusual exertion was not necessary, and concluded that in that case we did not have to go as far as those cases to sustain the decision of the commission.
I can see no reason why an injury caused by unusual exertion is any more accidental than one caused by the ordinary exertion required by the regular work of the job. We have repeatedly quoted with approval Honnold Work. Comp., Vol. 1, pages 274-278, where the word "accident" is defined as follows:
"The word `accident' refers to the cause of the injury, and it is here used in its ordinary and popular sense, as denoting an unlooked for mishap, or an untoward event, which is not expected or designed by the workman himself, as a physiological injury as the result of the work he is engaged in, an unusual effect of a known cause, a casualty. It implies that there was an external act or occurrence which caused the injury or death. It contemplates an event not within one's foresight and expectation resulting in a mishap causing injury to the employee."
There is no requirement of that definition which is not as fully met where the exertion is only that which is usually required as where unusual exertion is put forth, provided *Page 34 
the exertion is at least a contributing cause of the injury. The cases which hold to the contrary seem to me to say in substance that unless the injury is caused by the exertion there can be no accident and that without unusual exertion the injury cannot be caused thereby. The latter conclusion is obviously erroneous because the rule as laid down is not that the exertion be unusually strenuous but that it be more strenuous than that usually required of the employee in the course of his employment. A job may usually require such strenuous exertion that it will break the body of an ordinary person of even of the strongest of men.
To my mind the weight of authority and the best reasoned cases hold that an accident arises out of the employment when the required exertion producing the injury is too great for the man undertaking the work, whatever the degree of exertion or the condition of the man's health, provided that the exertion is either the sole or a contributing cause of the injury. Injury and Death under Workmen's Compensation Laws by Horowitz, pages 88 and 89; Griffin's Case, 315 Mass. 71, 51 N.E.2d 768; Lumberman'sMutual Casualty Co. v. Griggs, 190 Ga. 277, 9 S.E.2d 84;Brown's Case, 123 Me. 424, 123 A. 421, 60 A.L.R. 1293;Northwest Metal Products, Inc. v. Department of Labor,12 Wash. 2d 155, 120 P.2d 855; Cavanaugh v. Murphy Varnish Co.,130 N.J.L. 107, 31 A.2d 759; Peterson v. Safeway Stores,158 Kan. 271, 146 P.2d 657; Jones v. Town of Hamden,129 Conn. 532, 29 A.2d 772; McCormick Lumber Co. v. Department ofLabor, 7 Wash. 2d 40, 108 P.2d 807; Duff Hotel Co. v. Ficaro,150 Fla. 442, 7 So. 2d 790; Hardware Mutual Casualty Co. v.Sprayberry, 195 Ga. 393, 24 S.E.2d 315.